Case 18-12012-LSS   Doc 292-2   Filed 11/02/18   Page 1 of 4




                      EXHIBIT B

                     Proposed Order
               Case 18-12012-LSS             Doc 292-2        Filed 11/02/18        Page 2 of 4



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE



In re                                                        Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                             Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                             (Jointly Administered)
                          Debtors.
                                                             Ref. Docket Nos. 187 and _____
                       ORDER GRANTING RICHARD DUTCHER’S
                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        The Court having considered Richard Dutcher’s Motion for Relief from the Automatic

Stay [Docket No. 187] (the “Motion”), filed by Richard Dutcher (“Dutcher”) in the above-

captioned cases (the “Chapter 11 Cases”), any responsive pleadings filed in connection with the

Motion, including the Debtors’ Limited Objection to Richard Dutcher’s Motion for Relief from

the Automatic Stay [Docket No. __] (the “Limited Objection”), the record in the above-captioned

cases, and the representations of counsel at the hearing on the Motion (the “Hearing”); and after

due deliberation and sufficient cause appearing therefor;

        IT IS ORDERED, ADJUDGED AND DECREED THAT:

        1.       The automatic stay shall be modified and lifted solely with respect to the claim of

Dutcher identified in the Motion, and solely for the sole and exclusive purposes of (i) permitting

the Utah Litigation to continue to final judgment or settlement; and (ii) permitting Dutcher to

recover and collect on account of such final judgment or settlement solely from any available




1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    Open Road Films, LLC (4435 Del.); Open Road Releasing, LLC (4736 Del.); OR Productions LLC (5873
    Del.); Briarcliff LLC (7304 Del.); Open Road International LLC (4109 Del.); and Empire Productions LLC
    (9375 Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
              Case 18-12012-LSS         Doc 292-2     Filed 11/02/18      Page 3 of 4



insurance proceeds or coverage available from any insurer of the Debtors (the “Insurance

Proceeds”).

        2.     Dutcher shall take no action to execute on, or otherwise attempt to collect, and

hereby waives (i) all rights against and claims to, any property or assets of the Debtors or their

estates and (ii) any and all rights to participate in a recovery from the assets of, or distributions

from, the Debtors’ estates, except, in either instance, as against available Insurance Proceeds, if

any. In no event will the Debtors or their estates be liable to Dutcher in any way whatsoever in

connection with such claim.

        3.     Nothing herein is intended or shall be deemed to mean that: (i) the Debtors are

liable to Dutcher for any amounts at all; or (ii) any causes of action, claims and damages alleged

in the Utah Litigation are covered in whole, in part, or at all, under any of the Debtors’ insurance

policies.

        4.     Nothing herein is intended or shall be deemed to create a duty or obligation on the

part of the Debtors (i) to defend against any claims asserted in the Utah Litigation or to incur any

costs in connection therewith; or (ii) to satisfy any amounts due and owing under any of the

Debtors’ insurance policies, including any deductible, self-insured retention, or similar amount.

        5.     Dutcher shall indemnify and hold harmless the Debtors from and against any and

all losses, liabilities, claims, damages, or amounts paid in settlement, interest, awards, judgments,

costs, or expenses (including, without limitation, attorneys’ fees and expenses) incurred by the

Debtors in any manner arising out of or in any way related to any applicable self-insured

retention or deductible; provided that the indemnification provided by this paragraph may not

exceed $50,000.




                                                 2
              Case 18-12012-LSS       Doc 292-2     Filed 11/02/18     Page 4 of 4



         6.    Parr Brown shall not be paid any fees, compensation, costs, or other amounts

directly from the Debtors or their estates in connection with the Utah Litigation. Nothing herein

shall prevent Parr Brown from seeking payment of its attorney’s fees and costs from Dutcher on

behalf of the Debtor and the other co-defendants in the Utah Litigation, as well as from

Insurance Proceeds.

         7.    This Court shall retain jurisdiction and power to enforce and interpret the

provisions of this Order.



Dated:    November ___, 2018
          Wilmington, Delaware


                                            LAURIE SELBER SILVERSTEIN
                                            UNITED STATES BANKRUPTCY JUDGE




                                               3
